Citation Nr: 1111160	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-48 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for defective vision/eye disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1947 until he retired in October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening a claim for service connection for vision problems.  The jurisdication is otherwise with the Newark, New Jersey RO.

In a January 2011, statement, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for post-traumatic stress disorder (PTSD) and for residuals of a traumatic brain injury.  Accordingly, these claims are not currently in appellate status before the Board.  

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1968 decision, the RO denied entitlement to service connection for defective vision.  It was held that he had a refractive error of the eyes which is not a disability subject to VA compensation benefits under law.  He was notified.  A timely appeal was not submitted, and the decision became final.  

2.  Evidence associated with the claims file since the February 1968, denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an eye disorder (defective vision) or raises a reasonable possibility of substantiating a claim for service connection for defective vision/eye disorders.  


CONCLUSIONS OF LAW

1.  The February 1968 RO decision that denied the claim for service connection for defective vision is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  As evidence received since the RO's February 1968 denial is new and material, the claim for service connection for defective vision/eye disorders is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  In light of the favorable determination with respect to whether new and material evidence has been received, however, no further discussion of VCAA compliance is needed concerning the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left eye disability.  Any to fulfill the requirements of VCAA will only result in harmless error to the Veteran.

New and Material Evidence

In a February 1968 rating decision, the RO denied the Veteran's claim for service connection for defective vision.  It was noted that service treatment records (STRs) showed bilateral corrected visual acuity of 20/20.  Thus, service connection was denied for refractive error of the eyes.  

Evidence of record at the time of that decision included the STRS and a post service VA examination in January 1968 which did not include examination of the eyes.  

The Veteran attempted to reopen his claim for service connection for defective vision/eye disorders in May 2004, contending that his defective vision resulted from an inservice head trauma (see the VA June 2004 eye examination report).  Specifically, he reported an inservice head wound which resulted in 36 sutures to the head.  He felt that since that injury, he had had convergence problems.  The previous decision did not address the issue of decreased vision as a result of this head injury.  

This appeal arises from the RO's February 2005 decision that denied reopening the claim for service connection for vision problems.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A Claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a Claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the February 1968 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the February 1968 RO decision includes statements from the Veteran and his representative, VA treatment records dated from 1976 to August 2010, and private treatment records dated from 2000 to August 2010.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  The prior denial of service connection for vision problems was predicated on a lack of evidence showing that current eye disability (refractive error), was incurred in or aggravated by military service.  

In correspondence received since the 1968 denial, the Veteran maintains that inservice head trauma resulted in current eye problems, to include traumatic left eye pupil and cranial nerve IV palsy secondary to trauma in the left eye (as noted upon exam in 2010).  The Veteran and his representative argue that the STRs show that this head injury occurred and that no physician has addressed the etiology of resulting residuals.  Moreover, the representative points out that the VA examiner in August 2010 did not have the claims file for review.  The Board agrees with the assertion that a physician should address current defective vision etiology and whether such is due to inservice head trauma.  This contention was not considered at the time of the 1968 denial.  Current eye findings show more than refractive errors.

The Board notes that the STRs reflect that he did experience head injury to the scalp.  See the 1967 separation exam.  While no residuals of the injury (e.g. vision problems) were noted at that time, the etiology of current vision problems has not been adequately addressed.  This information is material in that it addresses the basis for the previous denial, namely medical evidence addressing whether he has a current bilateral eye disorder that was incurred in or aggravated by military service.  Thus, the claim must be reopened.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for defective vision/eye disorders; to this extent, the appeal is allowed.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

A review of the file leads the Board to the conclusion that additional development is required prior to adjudication of this claim.  As part of the development, the AMC/RO should request any private or VA treatment records for defective vision dated from August 2010, to the present time.

After the above development has been completed to the extent possible, the Veteran should be scheduled for an additional VA eye examination to evaluate the current nature and etiology of his claimed eye disability/ies.

The Board points out that the Veteran had corrected visual acuity throughout active service.  There was one report of conjunctivitis in October 1951.  Post service records show that he continued to be seen for eye exams after service for glasses.  Additional eye problems, however, were not noted until VA exam in June 2004 when corrected visual acuity was 20/30, bilaterally.  It was at that examination that the Veteran reported that he had had visual impairment (convergence problems) since the inservice head injury.  Final diagnoses included left hypertropia without complaints of diplopia and enlarged cup-to-disc ratio in both eyes.  

Private records in 2004 show glaucoma.  

Upon VA examination in August 2010, the final diagnoses included traumatic pupil of the left eye and cranial nerve IV palsy secondary to left trauma, and visually significant cataracts in both eyes.  The examiner did not indicate whether he reviewed the claims folder, including the STRs.  Moreover, the examiner did not provide a medical basis as to the apparent absence of traumatic symptoms for many years after the event, and how that old (pre-service) trauma might lead to any current eye pathology. 

A private physician noted in August 2010 that the Veteran had been treated for many years for a fourth nerve palsy which was sustained by closed head trauma.  The Veteran was noted to have macula puckers of the retina in the left eye and optic nerve cupping suspicious for glaucoma and cataracts.  

The Board finds that the Veteran must be provided with an adequate VA examination and medical opinion that addresses whether the Veteran has any eye disorder of service origin, to include as a residual of the in-service head injury, and requests that the AMC/RO reviews the examination report to ensure that the examiner adequately addresses the questions asked before returning the claims folder to the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his vision problems.  Of particular interest are any VA or private treatment records from August 2010 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above-requested records are received or determined to be unavailable, the AMC/RO should arrange for the Veteran to undergo a VA eye examination to determine the current nature and etiology of current eye diagnoses.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must respond to the instructions contained therein.  The examiner is also requested to provide a detailed pre-service, active duty, and post-service ocular history that includes an occupational history.  The Veteran should be questioned as to any eye injuries in the course of his post service employment.

Following a review of the claims folder, including STRs, and an examination of the Veteran, the examiner is requested to state whether the Veteran has any eye disorder that is of service origin.  Specifically, the examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has (1) any current eye disability that was incurred as a result of service, to include a head injury (apparently pre-service) which resulted in lacerations to the scalp as reported at time of service separation exam in 1967, and (2) whether he has any current eye disability that was aggravated during military service.  Any opinion provided should be reconciled with the findings noted by service treatment records.  The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  The AMC/RO should ensure that the examiner adequately addresses the questions asked before returning the claims folder to the Board.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


